UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. By (Signature and Title)* /s/ Jonathan S. Thomas Name:Jonathan S. Thomas Title:President Date August 25, 2011 *Print the name and title of each signing officer under his or her signature.
